Title: To Benjamin Franklin from Jean de Neufville & fils, 10 January 1782
From: Neufville, Jean de, & fils
To: Franklin, Benjamin


May it please your Excellency
Amsterdam 10th. Jany. 1782
That we express our Satisfaction at the punctuality wth. which you have honor’d those Acceptations that Concern’d us, though your Excellency will naturally suppose we must think it a Very agreable Circumstance to us Which we readily acknowledge, yet we beg leave to assure your Excellency that we rejoice at it as much from the Consideration that the Credit (both publick & private) of America who was in a great measure at Stake thereby Would at least have received a State here where it is only in its Infancy, and should not be check’d as we best know what labour as well as danger there is in rearing it to what it is. For last Summer by loading ourselves with more than a Million of Florins of its paper on which we Could not raise a Shilling And By the addition of unexpected demands and unlook’d for disappointments on the same Account we had well nigh Stretch’d the Cord so tight, as to endanger its breaking! But had it so happen’d none could have been prejudiced thereby, for in the Worst of Cases, we had remain’d ourselves Independ. men and least such an event (had it happen’d) Could have caused a moments unneasiness in the mind of those who had placed Confidence, we express’d no fears without giving assurances that no one could have any to apprehend from its Consequence. What we said on the occasion could not admit of a doubt, and we should Suppose could not be misunderstood, or misrepresented even by persons who have no Commercial Knowledge, for all men we Imagine must understand so much of it as to know that though a House of Bussiness should be worth a Million Sterling, it might be in the same predicament under Certain Circumstances and on particular Occasions from the sudden Want of 5 or £10,000 Only and particularly in this Country. But past experience will teach us not to expose ourselves to the like danger in future: But although we had so much reason to fear the return of your Excelly’s Acceptations Which so far exceeded the abovementioned Sums, yet the Warning we had of it, prepared us to guard against what other ways might have been of the greatest danger to the Credit of our House, although it has put us to the Inconvenience of discounting a pretty large sum for the purpos of being prepared at all events, as we could not obtain the Satisfation here of knowing whether they should be paid or not, nor the Justice of having Confirm’d to your Excellency those Circumstances we wrote you, that no doubt might remain with your Excellency of what you were to do about it. However that Inconveniency was but a trifling evil Compar’d to that we should have felt in reimbursing Such a large Sum under the uncertainty we should have been in, of the time we should have been under the Necessity of bearing that burden; We Cannot therefore but be thankful that your Excellcy. should have not thought fit to impose it on us even had it been only for a day. And though the past will make us Cautious to avoid the like treatment we have met with our attachment to America will warant its being of no prejudice on our part. Could it even be more evident that others were to be favour’d by every Step that Could mark to the World our Exclusion from the favors & Confidence of America or its Ministers! We should only say as on former Occasions that it would give us more pain on Account of the Injury the American Interest could receive thereby than on our own as it must damp if not Startle those who are only entering in the Cause; and if we are thought to be no longer of Consequence, it may check the Zeal of those who are still of less, and deter more powerful friends perhaps to the same Cause; (though none more Zealous) from declaring themselves as openly in defiance of every danger! If as much existed now. But otherways we are Satisfied to forego those advantages others may sue for without any Claims! Conscious we yeild to none in Integrity or Attachment, and that but few can Claim here a greater Solidity (If that was made a Question) or in the respectful Regard with Which we have the honor to be, Your Excellencys Most Obedient Humble Servt.
John DE Neufville & Son

P.S. We inform’d The Honble. Mr. Thos. Barclay Since the delivery of the Goods In Messrs Van Harp & Co’s. Warehouse, that those few which remd. [remained] in ours of the Continl. ones were also at his disposal, and of Course we Shall follow his orders therewith
  His Excellency Dr. B. Franklin Minister Plenipo: at the Court of Versailles

 
Endorsed: Neufville
